      Case 2:18-cr-00112-WBS Document 55 Filed 01/28/21 Page 1 of 1


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:18-cr-00112 WBS
13                  Plaintiff,

14        v.                                 ORDER
15   DEREK HILLGERT,

16                  Defendant.

17

18                                ----oo0oo----

19              Defendant Derek Hillgert has filed a motion in which he

20   requests once again that the court set up a payment plan for his

21   restitution.    (Docket No. 54.)    For the reasons discussed in the

22   court’s prior orders (Docket Nos. 49, 51, 53), the request is

23   DENIED.

24              IT IS SO ORDERED.

25   Dated:    January 27, 2021

26
27

28
                                         1
